Citation Nr: 1311539	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable rating for lumbar spine degenerative arthritis.

2. Entitlement to a compensable rating for left knee patellofemoral disability.

3. Entitlement to a compensable rating for bilateral corneal pannus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to January 2010.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the RO. In that decision, the RO granted service connection for lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus and assigned a noncompensable rating for each disability effective from January 30, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in August 2012; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has full range of motion of the lumbar spine without pain. His lumbar spine degenerative arthritis is not manifested by muscle spasm, guarding, localized tenderness, abnormal spinal curvature or vertebral body fracture with loss of 50 percent or more of the height.

2. The Veteran has full range of motion of the left knee without pain or instability. 

3. The Veteran does not have impairment of visual acuity to a compensable degree, impairment of visual fields or impairment of muscle function; the corneal pannus has not resulted in one of the 8 characteristics of disfigurement. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for lumbar spine degenerative arthritis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5242 (2011).

2. The criteria for a compensable rating for left knee patellofemoral are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5260 (2011).

3. The criteria for a compensable rating for bilateral corneal pannus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.79 Diagnostic Code (DC) 6015 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2011). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for the lumbar spine disorder, left knee disorder and bilateral eye disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as this appeal stems from the initial grant of service connection for lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus, the notice letter did not contain an explanation of the general rating criteria relevant to his lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus.

The November 2010 Statement of the Case (SOC) set forth applicable criteria for ratings for lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus and readjudicated the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

During the hearing the VLJ clarified the issues, determined that there may be additional evidence and addressed the Veteran's manifestations.  Potential evidentiary defects were identified and the appellant was provided an opportunity to cure the defects. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103 (even if not applicable).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Lumbar Spine Degenerative Arthritis

The initial rating for the Veteran's lumbar spine degenerative arthritis has been assigned pursuant to diagnostic code (DC) 5242. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Moreover, functional impairment must be supported by adequate pathology. Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40). Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).  

Analysis

In this case, the Board concludes that the symptoms of the Veteran's lumbar spine degenerative arthritis do not warrant assignment of a compensable rating.

The December 2009 report of VA fee-basis examination reflects the Veteran's complaint of stiffness, spasm and decreased motion associated with his lumbar spine disability. He did not experience fatigue, paresthesia, numbness or weakness and had no other neurological complaints. He experienced a mild pain in his low back once per month that lasted approximately two days. Rest relieved the pain and he did not require medication to function. During flare-ups he experienced neither functional impairment nor any limitation of motion of the back. He was not receiving any treatment for the lumbar spine disability and the disability had not resulted in any incapacitation. He reported his functional impairment as difficulty lifting anything in excess of ten pounds. Objectively, there was no evidence of radiating pain on movement, muscle spasm, tenderness or guarding of movement. There was no weakness and muscle tone and musculature were normal. There was no ankylosis of the thoracolumbar spine. He had full range of motion with no loss of motion on repetitive use. Function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. There was symmetry of spinal motion with normal curves of the spine. 

The March 2011 report of VA examination documents the Veteran's report of moderate lumbosacral pain that occurs every two to four months and lasts three to seven days at a time. Forward bending and stooping precipitated the lumbar spine pain and rest alleviated the pain. He complained of fatigue, decreased motion, stiffness, weakness, spasm and pain each morning when he awakes with recurrence at the end of each work day. He had no complaints of incapacitating episodes. Objectively, his gait was normal; he had no abnormal spinal curvature; and, had no ankylosis of the spine. There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness. He had full range of motion with no loss of motion on repetitive use. Function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Neurological examination was unremarkable and X-ray report showed no real decrease in the height of the vertebral body.

At his August 2012 hearing, the Veteran testified that he experienced sharp pains down his lower back if he picked up anything heavy or bent over to pick up something. He testified that it sometimes took two days for the pain to go away. He indicated that he had a high pain tolerance so he would take ibuprofen to get the inflammation to go down and then "just suck it up." He did not seek treatment for the low back pain because he could not afford to miss any time from work. 

In order to warrant a 10 percent evaluation there must be evidence of pain on motion or the functional equivalent of limitation of flexion to 85 degrees or less or a combined range of motion of 235 degress or less. A 10 percent evaluation may also be assigned if there is spasm, guarding, tenderness, an abnormal spinal contour or vertebral body fracture.

Based on the above, the Board does not find that the criteria have been met for a compensable rating for lumbar spine degenerative arthritis. In this regard, the Board notes that the evidence establishes that the Veteran's lumbar spine disability has not been productive of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. Rather, the evidence shows that the Veteran has full range of motion of the lumbar spine with no limitation. There is no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness or weakness. There is no evidence of decrease in the height of the vertebral body. Additionally, given that the Veteran is not shown to have experienced any incapacitating episodes of disc disease, a compensable rating based on incapacitating episodes is not warranted at any time. The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his lumbar spine degenerative arthritis does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here the appellant has complained of pain on motion. See 38 C.F.R. §§ 4.59, 4.71a, DC 5010. However the more credible and probative evidence established that he did not have pain on motion or any functional impairment.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran has not complained of radiating pain or other neurological abnormalities. Accordingly, a separate evaluation for neurologic manifestations is not warranted.

For all the foregoing reasons, the Board finds that a compensable rating for the lumbar spine degenerative arthritis is not warranted at any time pertinent to this appeal.  

Left Knee Patellofemoral

The initial rating for the Veteran's left knee patellofemoral has been assigned pursuant to diagnostic code (DC) 5260. Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. A separate evaluation may also be assigned for instability. See 38 C.F.R. § 4.71a, DC 5257. 

Analysis

In this case, the Board concludes that the symptoms of the Veteran's left knee patellofemoral do not warrant assignment of a compensable rating.

The December 2009 report of VA fee-basis examination reflects the Veteran's complaint of giving way and pain associated with his left knee disability. He did not experience weakness, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation. He experienced pain (rated 6 out of 10) in his left knee once per month that lasted approximately two days. Physical activity precipitated the left knee pain and rest relieved the pain and he did not require medication to function. During flare-ups he experienced neither functional impairment nor any limitation of motion of the joint. He was not receiving any treatment for the left knee disability and the disability had not resulted in any incapacitation. He reported that he did not experience any overall functional impairment as a result of his left knee disability. Objectively, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage and subluxation. There was no locking pain, genu recurvatum or crepitus. There was no ankylosis of the left knee. He had full range of motion with no loss of motion on repetitive use. Function of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Instability tests were all within normal limits. 

The March 2011 report of VA examination documents the Veteran's report of left knee pain, giving way, weakness, stiffness and decreased speed of joint motion. He reportedly experienced severe flare-ups of joint disease that occurs every one to two months and lasts three to seven days at a time. Squatting and stooping precipitated the left knee pain and rest alleviated the pain. Objectively, his gait was normal; he had tenderness at the anterior joint line and inferior facets of the patella. There was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other knee abnormalities. He had full range of motion with no objective evidence of pain with motion. There was no objective evidence of pain or additional limitations after repetitive use. There was no ankylosis. X-ray report showed no fracture, dislocation or bony destruction. Definite or significant suprapatellar joint effusion was not identified and there was no definite calcified loose body. There appeared to be some joint space narrowing at the knee, most likely related to positional variation.

At his August 2012 hearing, the Veteran testified that if he carried anything weighing more than 85 pounds his left knee would give out, was painful and he could not stand on that leg. He testified that he had weakness and fatigue of his left knee. He indicated that he had a high pain tolerance so he would take ibuprofen to get the inflammation to go down and then "just suck it up." He did not seek treatment for the left knee disability because he could not afford to miss any time from work. 

Based on the above, the Board does not find that the criteria have been met for a compensable rating for left knee patellofemoral disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's left knee disability has resulted in limitation of flexion to 45 degrees. Rather, the evidence shows that the Veteran has full range of motion of the left knee with no limitation or pain on motion. As the Veteran has no limitation of extension, a separate rating for limitation of extension is not warranted. Ankylosis, semilunar cartilage (removal or dislocation), impairment of the tibia and fibula or genu recurvatum are not demonstrated; thus, a compensable rating under those diagnostic codes is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, given that instability of the left knee is not objectively demonstrated, a separate rating for such is not warranted. Finally, as objective evidence of painful motion is not demonstrated, a compensable rating is not warranted pursuant to 38 C.F.R. § 4.59. The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his left knee patellofemoral does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and instability (giving out). However, the examinations disclosing that he did not have pain on use or instability, prepared by skilled professionals, are far more credible and probative than his assertions in support of a claim for benefits. The Board again notes that the appellant was provided an opportunity to submit additional evidence, but did not.  

For all the foregoing reasons, the Board finds that a compensable rating for the left knee patellofemoral is not warranted at any time pertinent to this appeal.  

Bilateral Corneal Pannus

The initial rating for the Veteran's bilateral corneal pannus has been assigned pursuant to diagnostic code (DC) 6015. Under DC 6015, benign neoplasms (of eyeball and adnexa) are to be separately rated for visual impairment and nonvisual impairment, e.g., as disfigurement under DC 7800, and the evaluations are then to be combined. See 38 C.F.R. § 4.25 (VA's combined ratings table). Visual impairment is rated under 38 C.F.R. § 4.79. 

Under DC 7800, a 10 percent rating is assigned for a scar of the head, face, or neck with one characteristic of disfigurement. A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. And an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118. 

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id.

Analysis

In this case, the Board concludes that the symptoms of the Veteran's bilateral corneal pannus do not warrant assignment of a compensable rating.

The December 2009 report of VA fee-basis examination reflects the Veteran's complaint of chronic irritation to the eyes as well as some blurring. He reported a history of having a foreign body in his right eye which induced a significant amount of scarring and required multiple treatments. He also complained of dry eyes and difficulty seeing on bright days. Objectively, his visual acuity, without correction at distance, was 20/25 in the right eye and 20/20 in the left eye; his near vision without correction was 20/20 in each eye. Pupillary, ocular motility and fundus examination looked normal. Intraocular pressure was 15 in the right eye and 16 in the left eye by applanation. External examination showed moderate blepharitis changes to the eyelids of each eye. Slit lamp examination showed corneal pannus bilaterally with 1 to 2 millimeters of blood vessel growth in the peripheral cornea superior and inferior in both eyes. In addition he showed a vascularized scar superior and temporal as well as inferior and nasal in the right eye. The corneal scars superior in temporal showed corneal thinning with approximately 50 percent thinned cornea. Goldman visual field testing was normal in each eye. Pertinent diagnosis was corneal pannus bilaterally, no treatment indicated for.

The March 2011 report of VA examination documents the Veteran's report of some glare at times in his right eye. He has a history of blepharitis and did lid scrubs routinely. Objectively, visual acuity was 20/20 in both eyes at distance and near without correction. Intraocular pressure was 14 in the right eye and 15 in the left eye by applanation. Pupils were equal and reactive. On slit lamp examination, his cornea had a large scar just temporal to his visual access measuring about 3mm by 3mm and centrally thin, about 50 percent thickness. It was reepithelialized with no staining. There was also a smaller, circular scar at about 5 o'clock with no thinning present. The left cornea was clear. Anterior chambers were deep and quiet. Iris was normal and the lens was clear. On dilated funduscopic examination, the disc was flat and pink. Macula was normal and the rest of the peripheral retina was flat and attached. 

At his August 2012 hearing, the Veteran testified that the current symptom of his eye disability was dry eyes. He reported that his eyes would mat over overnight and he would have to be sure to thoroughly clean his eyes out in the morning. He indicated that there was a divot in the eye, "where the thing is in that area." His visual acuity was unimpaired but he testified that it changed from day to day. He did not seek treatment for the corneal pannus because he could not afford to miss any time from work.

Based on the above, the Board does not find that the criteria have been met for a compensable rating for bilateral corneal pannus. To that end, the Board notes that the evidence does not show that the Veteran has impairment of visual acuity to a compensable degree, impairment of visual fields or impairment of muscle function. Additionally, the corneal pannus did not result in one of the 8 characteristics of disfigurement. Rather, the evidence shows that the Veteran's visual acuity, without correction at distance, was 20/25 in the right eye and 20/20 in the left eye; his near vision without correction was 20/20 in each eye (December 2009) and 20/20 in both eyes at distance and near without correction (March 2011). The corneal pannus was productive of blood vessel growth in the peripheral cornea superior and inferior in both eyes, 1 to 2 millimeters in size. Visual field testing was normal in each eye. The Board is aware that the Veteran has moderate blepharatis of the eyelids of both eyes; however, blepharitis is a separate and distinct disorder for which service connection has not been established at this time. The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his bilateral corneal pannus does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For all the foregoing reasons, the Board finds that a compensable rating for the bilateral corneal pannus is not warranted at any time pertinent to this appeal.  

Extra-schedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus is contemplated by the noncompensable ratings, which take account of both the individual symptoms and the overall impairment caused by the lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the lumbar spine degenerative arthritis, left knee patellofemoral and bilateral corneal pannus on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for lumbar spine degenerative arthritis, left knee patellofemoral or bilateral corneal pannus is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for lumbar spine degenerative arthritis is denied.

Entitlement to a compensable rating for left knee patellofemoral disability is denied.

Entitlement to a compensable rating for bilateral corneal pannus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


